      Case 4:20-cv-00118-DPM Document 59 Filed 08/31/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

NIKKI VANHORN; STORME HASKINS;
DEAN MORRISON; DAMIEN MITCHELL;
and WHITTNEY MITCHELL, Each Individually
and on Behalf of All Others Similarly Situated             PLAINTIFFS

v.                      No. 4:20-cv-118-DPM

COMMUNITY BUILDERS,
INCORPORATED; CBI HOME
IMPROVEMENTS; and GREG WOLTER                             DEFENDANTS

                             JUDGMENT
     Plaintiffs' complaint is dismissed with prejudice.




                                 D .P. Marshall Jr.
                                 United States District Judge
